 1 ROBERT H. BUNZEL (SBN 99395)                            PATRICK N. KEEGAN (SBN 167698)
    rbunzel@bzbm.com                                        pkeegan@keeganbaker.com
 2 MICHAEL D. ABRAHAM (SBN 125633)                         KEEGAN & BAKER, LLP
    mabraham@bzbm.com                                      2292 Faraday Avenue, Suite 100
 3 JAYNE LAIPRASERT (SBN 256930)                           Carlsbad, CA 92008
    jlaiprasert@bzbm.com                                   Telephone: (760) 929-9303
 4 BARTKO ZANKEL BUNZEL & MILLER                           Facsimile: (760) 929-9260
   A Professional Law Corporation
 5 One Embarcadero Center, Suite 800                       Attorney for Plaintiff
   San Francisco, California 94111                         JOHN DOE
 6 Telephone: (415) 956-1900
   Facsimile: (415) 956-1152                               ABBAS KAZEROUNIAN (SBN 249203)
 7                                                          ak@kazlg.com
   Attorneys for Defendants                                MONA AMINI (SBN 296829)
 8 A.J. BOGGS & COMPANY                                     mona@kazlg.com
                                                           KAZEROUNI LAW GROUP, APC
 9                                                         245 Fischer Avenue, Unit D1
                                                           Costa Mesa, California 92626
10                                                         Telephone: (800) 400-6808
                                                           Facsimile: (800) 520-5523
11
                                                           Attorneys for Plaintiffs
12                                                         JOHN DOE 1, JOHN DOE 2, and JOHN DOE 3

13

14                                      UNITED STATES DISTRICT COURT

15                         EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

16

17 JOHN DOE, individually and on behalf of all            Case No. 1:18-CV-01464 AWI BAM
   others similarly situated,                             (Consolidated with former Case No. 1:19-CV-
18                                                        00061-AWI-BAM)
                  Plaintiffs,
19                                                        PROTECTIVE ORDER REGARDING
           v.                                             HEALTH AND SAFETY CODE §§
20                                                        121025(d) AND 121026(d) AND EACH
   A.J. BOGGS & COMPANY; and DOES 1-                      “NAMED” JOHN DOE PLAINTIFFS’
21 100,                                                   PARTIAL IMPLIED WAIVER

22                        Defendants.

23

24

25             WHEREAS, on February 28, 2019, Defendant A.J. Boggs & Company filed a motion for

26 protective order;
27             WHEREAS, after full briefing by the parties, the Court heard oral argument on Defendant’s

28 motion on April 4, 2019;

     2655.000/1397870.2                               1                  Case No. 1:18-CV-01464 AWI BAM
                             PROTECTIVE ORDER RE: H&S CODE §§ 12025(d) AND 121026(d) )
 1             WHEREAS, on April 5, 2019, the Court issued its Order Partially Granting Defendant’s

 2 Motion for Protective Order (Dkt. No. 31), which directed, in part, that the parties meet and confer

 3 to prepare a proposed protective order consistent with the Court’s April 5, 2019 Order “that sets

 4 forth not only the scope of the protection, but also the individuals or entities permitted to review the

 5 protected information” and to “submit the proposed protective for the Court’s review and

 6 consideration no later than May 3, 2019.”;

 7             NOW, THEREFORE, in the consolidated action pending in the United States District Court,

 8 Eastern District of California, Fresno Division, entitled John Doe, individually and on behalf of all

 9 others similarly situated, v. A.J. Boggs & Company, Case No. 1:18-CV-01464-AWI-BAM (“the

10 Litigation”), each of the individual “named” John Doe plaintiffs and defendant A.J. Boggs &

11 Company (“Defendant”) (collectively hereafter “Parties” or individually, “Party”) submit the

12 following proposed Protective Order re: Health and Safety Code §§ 121025(d) and 121026(d),

13 and GOOD CAUSE appearing therefore, the Court HEREBY ORDERS AS FOLLOWS:

14 I.          PROTECTIVE ORDER

15             (a)        Except as for each of the John Doe plaintiffs bringing this suit, the parties shall

16 comply with the express prohibitions on discovery, disclosure and compulsion to produce contained

17 in California Health & Safety Code §§ 121025(d), and 121026(d). (Dkt. No. 31, ¶1, 11:7-9). As

18 set forth the Court’s April 5, 2019 Order (Dkt. No. 31), “Section 121025 generally concerns the

19 confidentiality of public health records relating to human immunodeficiency virus (HIV) or acquired

20 immunodeficiency syndrome (AIDS) that were developed or acquired by a state or local public

21 health agency or an agent of that agency. See Cal. Health & Saf. Code § 121025(a). Subsection (d)

22 of 121025 provides: ‘A confidential public health record, as defined in subdivision (c) of Section

23 121035, shall not be disclosed, discoverable, or compelled to be produced in any civil, criminal,

24 administrative, or other proceeding.’” (Dkt. No. 31, 4:18-23). No information, documents or data

25 meeting the definition of “Confidential public health record or records” in Health & Safety Code §

26 121035(c) shall be produced by Defendant in discovery in this action for putative class members.
27 (Dkt. No. 31, ¶1, 11:9-12). Section 121035(c) defines “confidential public health record or records”

28 as:

     2655.000/1397870.2                               2                  Case No. 1:18-CV-01464 AWI BAM
                             PROTECTIVE ORDER RE: H&S CODE §§ 12025(d) AND 121026(d) )
 1                        any paper or electronic record maintained by the department or a local
                          health department or agency, or its agent, that includes data or
 2                        information in a manner that identifies personal information,
                          including, but not limited to, name, social security number, address,
 3                        employer, or other information that may directly or indirectly lead to
                          the identification of the individual who is the subject of the record.
 4                        (Dkt. No. 31, 4:25-5:3).

 5             (b)        The scope of protection contemplated by this Protective Order shall not include

 6 discovery requested by any party which falls outside the scope of California Health & Safety Code

 7 §§ 121025 and 121026.1 (Dkt. No. 31, ¶2, 11:13-15). This Protective Order’s protections and

 8 prohibitions do not extend to, resolve, or address discovery, or objections to discovery, by any Party

 9 which falls outside of the scope of the prohibitions in California H&S Code §§ 121025(d) and/or

10 121026(d).

11             (c)        As set forth the Court’s April 5, 2019 Order (Dkt. No. 31), “[b]y instituting this

12 action, [the John Doe] Plaintiffs have made an implicit, partial waiver of their privacy rights and do

13 not oppose Defendant learning of their identities or conducting discovery regarding the information

14 in Defendant’s possession particular to each named [John Doe] Plaintiff under a confidentiality

15 order.” (Dkt. No. 31, ¶3, 11:16-19). As further held by the Court, “Defendant is entitled to propound

16 discovery to, receive discovery from and provide discovery responses to Plaintiffs without risk of

17

18   1
      Section 121026(a) provides: “Notwithstanding subdivision (f) of Section 120980, Section 121010,
     subdivision (g) of Section 121022, subdivision (f) of Section 121025, Section 121115, and Section
19   121280, the State Department of Public Health and qualified entities may share with each other
20   health records involving the diagnosis, care, and treatment of human immunodeficiency virus (HIV)
     or acquired immunodeficiency syndrome (AIDS) related to a beneficiary enrolled in federal Ryan
21   White Act funded programs who may be eligible for services under the federal Patient Protection
     and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and
22   Education Reconciliation Act of 2010 (Public Law 111-152). The qualified entities, who shall be
     covered entities under the federal Health Insurance Portability and Accountability Act (Public Law
23   104-191) and the final regulations issued pursuant to the act by the United States Department of
24   Health and Human Services (45 C.F.R. Parts 160 and 164), may share records only for the purpose
     of enrolling the beneficiary in Medi-Cal, the bridge programs, Medicaid expansion programs, and
25   any insurance plan certified by the California Health Benefit Exchange established pursuant to Title
     22 (commencing with Section 100500) of the Government Code, or any other programs authorized
26   under the federal Patient Protection and Affordable Care Act (Public Law 111-148), and for the
     purpose of continuing his or her access to those programs and plans without disruption.” Section
27   121026(d) provides: “Notwithstanding any other law, information shared pursuant to this section
28   shall not be disclosed, discoverable, or compelled to be produced in any civil, criminal,
     administrative, or other proceeding.”
     2655.000/1397870.2                               3                  Case No. 1:18-CV-01464 AWI BAM
                             PROTECTIVE ORDER RE: H&S CODE §§ 12025(d) AND 121026(d) )
 1 statutory or discovery sanctions based on the merits of the claims and/or defenses of each John Doe

 2 plaintiff bringing this suit, and is limited to information in Defendant’s possession submitted to the

 3 ADAP enrollment portal (and its attributes) for each individual John Doe plaintiff bringing this

 4 action. This information also includes information identified in Health & Safety Code § 121026(a)

 5 shared between the California Department of Public Health and Defendant.” (Dkt. No. 31, ¶3, 11:19-

 6 26). This information shall hereinafter be referred to as “John Doe Plaintiffs’ Highly Confidential

 7 – Health Information.”

 8             (d)        The following persons are authorized to have access to materials designated John

 9 Doe Plaintiffs’ Highly Confidential – Health Information and each John Doe Plaintiff’s actual

10 identity, including name and address or other identifying information used in the ADAP enrollment

11 portal (hereinafter collectively referred to as the “Protected Material”):

12                        (i)        Attorneys actively involved in the representation of the particular “named”
                                     John Doe plaintiff, their secretaries, paralegals, legal assistants, and other
13                                   staff actively involved in assisting in the Litigation;

14                        (ii)       Attorneys actively involved in the representation of Defendant, their
                                     secretaries, paralegals, legal assistants, and other staff actively involved in
15                                   assisting in the Litigation;

16                        (iii)      The particular individual whose Highly Confidential-Health Information is
                                     contained in the John Doe Plaintiffs’ Highly Confidential-Health Information
17                                   material as to his or her own information only;

18                        (iv)       Officers and employees of the Defendant actively involved in assisting
                                     counsel in the Litigation who have completed and signed the
19                                   “Acknowledgment and Agreement to Be Bound” (Exhibit A), provided that
                                     the disclosure is, in the judgment of counsel, reasonably necessary to
20                                   counsel’s preparation of the case;

21                        (v)        Any expert or consultant who is retained by any of the Parties or by his/its
                                     counsel of record to assist counsel in the Litigation, and any employee of any
22                                   expert or consultant assisting in the Litigation who have completed and
                                     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
23                                   provided that the disclosure is, in the judgment of counsel, reasonably
                                     necessary to counsel’s preparation of the case; and
24
                          (vi)       The court, its clerks and research attorneys.
25

26             Each person to whom Protected Material is permitted to be disclosed pursuant to Section
27 I.(e)(iv-v) shall complete and sign the non-disclosure agreement entitled “Acknowledgment and

28 Agreement to Be Bound” attached hereto as Exhibit A prior to their receipt of the John Doe

     2655.000/1397870.2                                    4                  Case No. 1:18-CV-01464 AWI BAM
                                  PROTECTIVE ORDER RE: H&S CODE §§ 12025(d) AND 121026(d) )
 1 Plaintiffs’ Protected Material , and shall agree to be bound by this Protective Order and to be subject

 2 to the jurisdiction of this Court for the purposes of enforcement. Counsel disclosing John Doe

 3 Plaintiffs’ Protected Material to persons required to execute non-disclosure agreements shall retain

 4 all of the executed agreements. Copies of the executed agreements shall be preserved by counsel

 5 and shall be provided to the opposing party if the Court so orders upon a showing of good cause.

 6 Persons identified in Sections I.(e)(i)-(iii) shall not be required to execute an Exhibit A agreement,

 7 provided that counsel making disclosure to the individuals advise them of the terms of the Protective

 8 Order and they agree to be bound thereby.

 9             (e)        Additionally, subject to this Protective Order, each John Doe plaintiff is required to

10 confidentially provide written authorizations that are valid under HIPAA, CMIA, and the California

11 Health & Safety Code statutes and that cover the John Doe Plaintiffs’ Highly Confidential – Health

12 Information, as well as Plaintiff’s actual identity, including name and address or other identifying

13 information used in the ADAP enrollment portal. (Dkt. No. 31, ¶5, 12:4-8).

14             (f)        Protected Material shall not be disclosed to or made accessible to any individual

15 except as specifically permitted by this Protective Order. Protected Material shall be used solely

16 for purposes of the Litigation.

17             (g)        No Party waives any right it otherwise would have to seek discovery of or object to

18 disclosing or producing any document or information on any ground not specifically addressed in

19 this Protective Order. Similarly, no Party waives any right to object on any ground to use any of

20 the material covered by this Protective Order as evidence in the Litigation.

21             (h)        A Party that seeks to file any materials designated as “John Doe Plaintiffs’ Highly

22 Confidential-Health Information” pursuant to this Protective Order to the United States District

23 Court for the Eastern District of California in the Litigation must comply with Fed. R. Civ. P. 5.2,

24 26 and Local Rule 141 of the United States District Court for the Eastern District of California.

25             (i)        Even after final disposition of this litigation, the confidentiality obligations imposed

26 by this Order shall remain in effect until a Party agrees otherwise in writing or a court order
27 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

28 defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

     2655.000/1397870.2                                5                  Case No. 1:18-CV-01464 AWI BAM
                              PROTECTIVE ORDER RE: H&S CODE §§ 12025(d) AND 121026(d) )
 1 and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

 2 time limits for filing any motions or applications for extension of time pursuant to applicable law.

 3 Within sixty (60) days after final disposition of this action is concluded, each person receiving

 4 Protected Material must return all Protected Material to the Party producing Protected Material or

 5 destroy such Protected Material , at the election of the producing party. As used in this subdivision,

 6 “all Protected Material” includes all materials designated “John Doe Plaintiffs’ Highly Confidential-

 7 Health Information” and Plaintiff’s actual identity, including name and address or other identifying

 8 information used in the ADAP enrollment portal, and all abstracts, compilations, copies, excerpts,

 9 extracts, summaries, and any other format reproducing or capturing any of the Protected Material.

10 Whether the Protected Material is returned or destroyed, the person receiving Protected Material

11 must submit a written certification under oath to the Party producing Protected Material by the 60-

12 day deadline that (1) identifies (by category, where appropriate) all the Protected Material that was

13 returned or destroyed and (2) affirms that the person receiving Protected Material has not retained

14 any abstracts, compilations, copies, excerpts, extracts, summaries, and any other format reproducing

15 or capturing any of the Protected Material.

16             (j)        The Court shall retain jurisdiction over all persons to be bound by the terms of this

17 Protective Order, during the pendency of this Litigation and for the time thereafter as is needed to

18 carry out its terms.

19

20

21

22

23

24

25

26
27

28

     2655.000/1397870.2                               6                  Case No. 1:18-CV-01464 AWI BAM
                             PROTECTIVE ORDER RE: H&S CODE §§ 12025(d) AND 121026(d) )
 1                                                  EXHIBIT A

 2                               Acknowledgment and Agreement to Be Bound

 3             I, _____________________________ [print or type full name], of _________________

 4 ___________________________[print or type full current home address], declare under penalty of

 5 perjury that I have read in the Protective Order re: H&S Code §§ 121025(d) and 121026(d) in its

 6 entirety and understand that the Protective Order was issued by the United States District Court for

 7 the Eastern District of California in the consolidated action pending in the United States District

 8 Court, Eastern District of California, Fresno Division, entitled John Doe, individually and on behalf

 9 of all others similarly situated, v. A.J. Boggs & Company, Case No. 1:18-CV-01464-AWI-BAM

10 (“the Litigation”). I agree to comply with and to be bound by all the terms of this Protective Order

11 and I understand and acknowledge that failure to so comply could expose me to sanctions and

12 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

13 information or item that is subject to this Protective Order to any person or entity except in strict

14 compliance with the provisions of this Order.

15             I further agree to submit to the jurisdiction of the United States District Court for the Eastern

16 District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

17 if such enforcement proceedings occur after termination of this action.

18

19 DATED: ___________________

20                                            By (Signature):
                                              Print Name:
21                                            Title:
                                              Entity:
22
                                              City and State where sworn and signed: __________
23                                            ___________________________________________

24

25

26
27

28

     2655.000/1397870.2                             7                  Case No. 1:18-CV-01464 AWI BAM
                           PROTECTIVE ORDER RE: H&S CODE §§ 12025(d) AND 121026(d) )
 1                                                   ORDER

 2             The Court adopts the protective order submitted by the parties pursuant to the Court’s Order

 3 Partially Granting Defendant’s Motion for Protective Order issued on April 8, 2019 (Doc. No. 31.)

 4 The parties are advised that pursuant to the Local Rules of the United States District Court, Eastern

 5 District of California, any documents subject to this protective order to be filed under seal must be

 6 accompanied by a written request which complies with Local Rule 141 prior to sealing. The party

 7 making a request to file documents under seal shall be required to show good cause for documents

 8 attached to a non-dispositive motion or compelling reasons for documents attached to a dispositive

 9 motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5)

10 days of any approved document filed under seal, the party shall file a redacted copy of the sealed

11 document. The redactions shall be narrowly tailored to protect only the information that is

12 confidential or was deemed confidential. Also, the parties shall consider resolving any dispute

13 arising under this protective order according to the Court’s informal discovery dispute procedure.

14
     IT IS SO ORDERED.
15

16        Dated:          May 7, 2019                           /s/ Barbara   A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

     2655.000/1397870.2                               8                  Case No. 1:18-CV-01464 AWI BAM
                             PROTECTIVE ORDER RE: H&S CODE §§ 12025(d) AND 121026(d) )
